NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-34, 38-43, 46-51, and 54-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,584,329 to Trimberger.

Trimberger discloses:
30. A Physically Unclonable Function (PUF) circuit array, comprising:
a plurality of first data bits and a plurality of second data bits (col. 3, lns. 21-24 and lns. 40-41, and Fig. 1, PUF initial value 104, helper data 122);
a write circuitry configured to store a plurality of first data bits into a respective ones of the plurality of first bitcells and to store a plurality of second data bits to a respective ones of the plurality of second bitcells, the plurality of first bitcells defining a first dataset and the plurality of second data bits defining a helper dataset (col. 3, lns. 21-24 and lns. 40-41, and Fig. 1, PUF initial value 104, helper data 122); and
a parity bit array configured to read the helper dataset from the plurality of second bitcells and to apply an error correction factor as a function of the helper data to the first read dataset to form a security key dataset (col. 3, lns. 40-46 and col. 4, lns. 6-14);
wherein the first dataset and the second dataset are stored on the PUF circuit array (col. 3, lns. 46-50).

31. The PUF circuit array of claim 30, wherein the PUF circuit array outputs a unique static random value based on a substantially constant value read from each of the plurality of first and second bitcells of the PUF circuit array (col. 3, lns. 26-28 and Fig. 1, PUF final value 112).

32. The PUF circuit array of claim 30, wherein the second bitcells are selectively programmable (col. 4, lns. 6-10).

33. The PUF circuit array of claim 30, further comprising a read circuitry configured to read the first dataset from the plurality of first bitcells to provide a fist read dataset to the parity bit array (col. 4, lns. 21-26).

34. The PUF circuit array of claim 30, wherein the helper data comprises a redundant data to apply error correction to the first dataset (col. 4, lns. 6-14 and ln.s 34-40).

38. The PUF circuit array of claim 30, wherein the first bitcells and the second bitcells are integrated into the PUF circuit array (col. 3, lns. 46-50).

39. The PUF circuit array of claim 38, wherein the first bitcells and the second bitcells are integrated on the PUF circuit array (col. 3, lns. 46-50).

40. The PUF circuit array of claim 30, wherein the plurality of second bitcells comprise parity bitcells (col. 4, lns. 10-14).

Claims 41, 42, 43, 46, 47, and 48 are at least one non-transitory machine-readable medium for performing the same steps as the PUF circuit array of claims 30, 31, 34, 38, 39, and 40, and are rejected under the same rationale.

Claims 49, 50, 51, 54, 55, and 56 are a method identical to the steps performed by the PUF circuit array of claims 30, 31, 34, 38, 39, and 40, and are rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 14-16, 18-21, 23-25, and 27-28 of U.S. Patent No. 11,321,459 (hereinafter “’459”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-12, 14-16, 18-21, 23-25, and 27-28 of ‘459 contain every element of claims 30-56 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113